VAN ORSDEL, Associate Justice.
This is a landlord and tenant proceeding, in which the landlord, National Savings & Trust Company, applied to the rent commission to recover possession of the premises in question. The commission found for the landlord. It then proceeded in the municipal court and secured judgment for possession on the findings of the rent commission. On appeal, the Supreme Court sustained the municipal court. From the judgment this appeal was taken. On the above statement, the case is ruled by Killgore v. Zinkhan, - App. D. C. -, 274 Fed. 140, this day decided. The judgment is affirmed, with costs. Affirmed.
Mr. Justice STAFFORD, of the Supreme Court of the District of Columbia, sat’in the place of Mr. Justice ROBB.